Investor Presentation Fourth Quarter 2012 Steve Gardner President & CEO Forward-Looking Statements and Where to Find Additional Information The statements contained in this presentation that are not historical facts are forward-looking statements based on management’s current expectations and beliefs concerning future developments and their potential effects on Pacific Premier Bancorp, Inc. (the “Company”). Such statements involve inherent risks and uncertainties, many of which are difficult to predict and are generally beyond the control of the Company. There can be no assurance that future developments affecting the Company will be the same as those anticipated by management. The Company cautions readers that a number of important factors could cause actual results to differ materially from those expressed in, or implied or projected by, such forward-looking statements. These risks and uncertainties include , but are not limited to, the following: the strength of the United States economy in general and the strength of the local economies in which the Company conducts operations; the effects of, and changes in, trade, monetary and fiscal policies and laws, including interest rate policies of the Board of Governors of the Federal Reserve System; inflation, interest rate, market and monetary fluctuations; the timely development of competitive new products and services and the acceptance of these products and services by new and existing customers; the willingness of users to substitute competitors’ products and services for the Company’s products and services; the impact of changes in financial services policies, laws and regulations (including the Dodd-Frank Wall Street Reform and Consumer Protection Act) and of governmental efforts to restructure the U.S. financial regulatory system; technological changes; the effect of acquisitions that the Company may make, if any, including, without limitation, the failure to achieve the expected revenue growth and/or expense savings from its acquisitions such as First Associations Bank (“FAB”); changes in the level of the Company’s nonperforming assets and charge-offs; oversupply of inventory and continued deterioration in values of California real estate, both residential and commercial; the effect of changes in accounting policies and practices, as may be adopted from time-to-time by bank regulatory agencies, the Securities and Exchange Commission (“SEC”), the Public Company Accounting Oversight Board, the Financial Accounting Standards Board or other accounting standards setters; possible other-than- temporary impairments of securities held by the Company; changes in consumer spending, borrowing and savings habits; the effects of the Company’s lack of a diversified loan portfolio, including the risks of geographic and industry concentrations; ability to attract deposits and other sources of liquidity; changes in the financial performance and/or condition of the Company’s borrowers; changes in the competitive environment among financial and bank holding companies and other financial service providers; unanticipated regulatory or judicial proceedings; and the Company’s ability to manage the risks involved in the foregoing. Additional factors that could cause actual results to differ materially from those expressed in the forward-looking statements are discussed in the Company’s 2011 Annual Report on Form 10-K filed with the SEC and other filings made by the Company with the SEC. The Company specifically disclaims any obligation to update any factors or to publicly announce the result of revisions to any of the forward- looking statements included herein to reflect future events or developments. Notice to FAB Shareholders This presentation does not constitute an offer to sell or the solicitation of an offer to buy any securities or a solicitation of any vote or approval. In connection with the proposed acquisition of FAB, the Company filed a registration statement on Form S-4 (the “Registration Statement”) with the SEC, which contains a proxy statement of FAB and a prospectus of the Company (collectively, the “proxy statement/prospectus”). A definitive proxy statement/prospectus will be distributed to the shareholders of FAB in connection with their vote on the proposed acquisition of FAB after the Registration Statement is declared by the SEC to be effective. As of the date of this presentation, the Registration Statement has not been declared effective by the SEC. SHAREHOLDERS OF FAB ARE ENCOURAGED TO READ THE REGISTRATION STATEMENT AND THE DEFINITIVE PROXY STATEMENT/PROSPECTUS AND ALL OTHER RELEVANT DOCUMENTS FILED WITH THE SEC, AS WELL AS SUPPLEMENTS TO THOSE DOCUMENTS, BECAUSE THEY WILL CONTAIN IMPORTANT INFORMATION ABOUT THE PROPOSED ACQUISITION OF FAB. The definitive proxy statement/prospectus will be mailed to shareholders of FAB. Investors and security holders will be able to obtain the definitive proxy statement/prospectus and the other documents free of charge at the SEC's website, www.sec.gov. In addition, documents filed with the SEC by the Company will be available free of charge by (1) accessing the Company’s website at www.ppbi.com under the “Investor Relations” link and then under the heading “SEC Filings,” (2) writing the Company at 17901 Von Karman Ave., Suite 1200, Irvine, California 92614, Attention: Investor Relations or (3) writing FAB at 12001 N. Central Expressway, Suite 1165, Dallas, Texas 75243, Attention: Corporate Secretary. The directors, executive officers and certain other members of management and employees of the Company may be deemed to be participants in the solicitation of proxies in favor of the proposed acquisition from the shareholders of FAB. Information about the directors and executive officers of the Company is included in the definitive proxy statement/prospectus for the proposed acquisition of FAB. The directors, executive officers and certain other members of management and employees of FAB may also be deemed to be participants in the solicitation of proxies in favor of the proposed acquisition from the shareholders of FAB. Information about the directors and executive officers of FAB is included in the definitive proxy statement/prospectus for the proposed acquisition of FAB. Additional information regarding the interests of those participants and other persons who may be deemed participants in the transaction may be obtained by reading the definitive proxy statement/prospectus regarding the proposed acquisition. You may obtain free copies of this document as described in the preceding paragraph. 2 Corporate Profile NASDAQ PPBI Focus Small & Middle Market Businesses Total Assets $1.174 Billion Branches 10 Locations TCE Ratio 11.26% (1) FD Book Value Net Income $15.8 Million ROAA 1.52% ROAE 16.34% As of and for the year ended December 31, 2012 (1)Non-GAAP financial measure. Please see the Appendix to this investor presentation for the GAAP reconciliation 3 Overview of PPBI Strategic Plan - Pre 2008 Stage oConvert from a thrift to a commercial bank oDiversify the balance sheet - assets and liabilities oRegimented approach to credit management Strategic Plan - Current Stage oOrganic growth driven by high performing sales culture oGeographic and product expansion through disciplined acquisitions oCanyon National Bank(CNB) - $209 million in assets as of 2/11/11 oPalm Desert National Bank(PDNB) - $121 million in assets as of 4/27/12 oFirst Associations Bank(FAB)(Pending) - $356 million in assets as of 9/30/12 Strategic Plan - Next Stage oRecently completed $35.9 million capital raise to support growth oIncrease fee income - government guaranteed lending oIncrease non-interest bearing accounts to 35%+ of deposit base oBuild out commercial banking franchise 4 Creating Shareholder Value 2008 to 2012 5 Deposit Base: 2008 vs 2012 12/31/08 12/31/12 Variance (dollars in thousands) Transaction Accounts Noninterest bearing 625.6% Interest bearing checking (31.9%) Money market 906.7% Savings 451.5% Total transaction accounts 515.6% CD Accounts Time deposits 5.7% Broker/wholesale CDs (100.0%) Total CDs (2.1%) Total deposits 97.9% 6 Diversified Loan Portfolio Total loans: $986.2 million WAVG Rate: 5.44% 7 Loan Portfolio: 2008 vs 2012 12/31/08 12/31/12 Variance (dollars in thousands) Business Loans Commercial RE owner occupied 34.3% Commercial and industrial 166.8% Warehouse n/a SBA 39.3% Total business loans 192.0% CRE Loans Multi-family (45.6%) Commercial non-owner occupied 55.1% Total CRE loans (9.1%) One-to-four family 882.0% Other loans 37.7% Gross loans 56.8% 8 Building out the Franchise oRelationship banking model - strong sales culture oGrowing core deposit base - increasing franchise value oRobust earnings stream, building book value oDisciplined analysis and pricing of acquisition targets oStrong execution on acquisitions oExcellent asset quality 9 Financial Summary QTD 12/31/11 QTD 3/31/12 QTD 6/30/12 QTD 9/30/12 QTD 12/31/12 Balance Sheet (dollars in thousands, except per share data) Total assets Net loans Total deposits Total borrowings Total equity Statements of Operations Net interest income Noninterest income Noninterest expense Net income Diluted EPS Bank Capital Ratios Tier 1 leverage 9.44% 9.49% 9.48% 9.48% 12.07% Tier 1 risk-based 11.68% 12.54% 11.28% 11.04% 12.99% Total risk-based 12.81% 13.66% 12.18% 11.88% 13.79% 10 M&A and Organic Growth Strong Returns 11 12 * California peer group consists of all insured California institutions, from SNL Financial. 13 High Performing Sales Culture Drives Organic Growth oBusiness development team consists of early career sales executives with real estate or financial services experience oEach executive required to make 25 calls per day to develop sales pipeline oConsistent calling effort identifies prospects oDiligent monitoring and management of quantity and quality of lead generation oSenior commercial bankers utilized to close new relationships 14 Potential M&A - Target Rich Environment Southern California Institutions Source: SNL Financial Total assets …………… Total deposits …………… Total core deposits …………… Total loans …………… $ 10.6 Total branches …………… (dollars in billions) Potential Targets - $100 to $500 million 100 miles from Irvine, California As of September 30, 2012 # of Institutions $100 to $250 million 43 $250 to $500 million 22 15 Acquisition and Integration Strategy General Acquisition Criteria oWe look for strategic, financially compelling and culturally compatible organizations oDisciplined analysis, pricing and structuring of each transaction oSeeking immediate accretion to EPS, minimum 15% IRR, maximum 10% dilution to TBV, payback of 4 years or less Integration Strategy oIdentify key players that fit into our culture and can add value oImmediately meet with new customer base to begin cross-selling oAggressive schedule for disposition of problem assets when needed 16 Conservative Credit Culture oOverall Underwriting Approach: oGlobal cash flow lender oLoans: oBusiness - full banking relationship oCRE - no high risk product types or loan structures oPersonal guarantees, cross collateralized, cross guarantees oProactive Portfolio Management oNo TDRs oNo bulk loan sales 17 Excellent Loan Performance Delinquency to Total Loans PDNB Acquisition 4/27/12 * California peer group consists of all insured California institutions, from SNL Financial. 18 Proactive Asset Management Nonperforming Assets to Total Assets * California peer group consists of all insured California institutions, from SNL Financial. 19 First Associations Bank Acquisition Overview Strategic Rationale oValuable source of long-term low-cost core deposits - 0.23% COF(1) oImproves deposit mix and enhances franchise value oHOA Management deposit platform provides additional funding for loan growth Attractive Valuation oPrice / tangible book value of 122.4%(1)(2) oCore deposit premium of 3.36%(1) oPrice / earnings (last twelve months, tax adjusted)(1)(3) of 18.0x Pro Forma Impact to PPBI oAccretive to EPS beginning in 2013 oTangible book value payback period approximately 2 years(2)(4) Cost Savings oCost savings of approximately 10.0% (no personnel reduction) oCost savings are 75.0% phased in during 2013 and 100.0% phased in by 2014 Revenue Enhancements oReadily available liquidity that can be redeployed into commercial banking business model.
